IN THE SUPREME COURT OF THE STATE OF DELAWARE


PASSCO INDIAN SPRINGS DST,                       §
                                                 §      No. 469, 2016
         Defendant Below,                        §
         Appellant,                              §
                                                 §      Court Below: Court of Chancery
         v.                                      §      of the State of Delaware
                                                 §
GRAND ACQUISITION, LLC,                          §      C.A. No. 12003-VCM
                                                 §
         Plaintiff Below,                        §
         Appellee.                               §

                                  Submitted: March 1, 2017
                                  Decided:   March 3, 2017

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                          ORDER

         This 3rd day of March 2017, it appears to the Court that the judgment of the

Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its revised opinion dated September 7, 2016.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice

1
    Grand Acquisition, LLC v. Passco Indian Springs DST, 145 A.3d 990 (Del. Ch. Sept. 7, 2016).